Opinion issued October 30, 2008 
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00097-CV



GEOSCIENCE ENGINEERING AND TESTING, INC., Appellant

V.

S.L.I. DESIGN, INC. AND S.L.I. GROUP, INC., Appellees



On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2006-02848



MEMORANDUM  OPINION

	Appellant, Geoscience Engineering and Testing, Inc., has filed a motion to
dismiss its appeal due to the parties' settlement, after mediation.  The motion
indicates that it is unopposed.  Attached to the motion is a copy of the parties'
settlement agreement.  Accordingly, the motion is granted, and the appeal is
dismissed.  See Tex. R. App. P. 42.1(a)(1).
	Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.